        Case 4:19-cv-04610 Document 14 Filed on 02/12/20 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 MARTHA THURMOND,

         Plaintiff,                                  Case No. 4:19-cv-04610

 v.

 CREDIT CONTROL, LLC,

         Defendant.

      PLAINTIFF’S MOTION TO DISMISSS HER COMPLAINT WITH PREJUDICE

        NOW comes MARTHA THURMOND (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), bring this Motion to Dismiss Her Complaint with

Prejudice, all parties to bear their own costs and fees. In support thereof, state as follows:

      1. On November 25, 2019, Plaintiff filed her Complaint seeking relief pursuant to the Fair

Debt Collection Practices Act (“FDCPA”) and Texas Debt Collection Act (‘TDCA”). [Dkt.1].

      2. After further reviewing the case generally, Plaintiff no longer wishes to litigate this matter

and has instructed the undersigned counsel to seek dismissal with prejudice, both sides to bear its

own fees and costs.

      3. Pursuant to Fed. R. Civ. P. 41(a)(2), “an action may be dismissed at the plaintiff's request

only by court order, on terms that the court considers proper.” Dismissal under Rule 41(a)(2) is

within the sound discretion of the Court. Tyco Laboratories, Inc. v. Koppers Co., Inc., 627 F.2d

54, 56 (7th Cir. 1980). In exercising its discretion, a court must seek to prevent prejudice to the

non-moving parties. Puerto Rico Maritime Shipping Authority v. Leith, 668 F.2d 45 (1st Cir. 1981).

Generally speaking, plaintiffs should be permitted to dismiss their actions freely, unless the

defendant would suffer plain legal prejudice. See Ratkovich v. Smith Kline & French Laboratories,
        Case 4:19-cv-04610 Document 14 Filed on 02/12/20 in TXSD Page 2 of 2



1990 U.S. Dist. LEXIS 1279, *8-9 (N.D. Ill. Feb. 2, 1990). Dismissing a claim with prejudice is a

protective measure designed to protect defendants from any prejudice stemming from a dismissal.

Id.

      4. Because the instant motion seeks a dismissal of Plaintiff’s Complaint with prejudice with

party bearing its costs and attorney’s fees, Defendant will suffer no legal prejudice as a result of

Plaintiff dismissing her case.

      WHEREFORE, Plaintiff, MARTHA THURMOND, respectfully requests that this Honorable

Court grant Plaintiff’s Motion to Dismiss Her Complaint with Prejudice with each party to bear its

own costs and attorney’s fees, and for any relief just and appropriate.

DATED: February 12, 2020                             Respectfully submitted,

                                                     s/ Nathan C. Volheim
                                                     Nathan C. Volheim, Esq. #6302103
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 568-3056 (phone)
                                                     (630) 575-8188 (fax)
                                                      nvolheim@sulaimanlaw.com

                                 CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel has conferred with Defendant’s counsel about the relief sought in the
foregoing motion and Defendant is opposed to the filling of this motion.


                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on 12th day of February, 2020 a copy of the
  foregoing was filed electronically via CM/ECF with the United States District Court for the
  Western District of Texas with notification being sent electronically to all counsel of record.


                                                        s/ Nathan C. Volheim
                                                        Nathan C. Volheim, Esq. #6302103
